

117 HRES 687 IH: Supporting the designation of September 2021 as “National Ovarian Cancer Awareness Month”.
U.S. House of Representatives
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 687IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2021Ms. DeLauro (for herself, Mr. Issa, Ms. Scanlon, Mr. Fitzpatrick, Miss González-Colón, and Mr. Carson) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the designation of September 2021 as National Ovarian Cancer Awareness Month.Whereas ovarian cancer is the fifth leading cause of cancer deaths of women in the United States and causes more deaths than any other gynecologic cancer;Whereas, in the United States, a woman’s lifetime risk of being diagnosed with ovarian cancer is about 1 in 78;Whereas the American Cancer Society estimates 21,750 cases of ovarian cancer were newly diagnosed in 2020 and 13,940 individuals died from the disease nationwide;Whereas the five-year survival rate for ovarian cancer is 46.5 percent and survival rates vary greatly depending on the stage of diagnosis;Whereas the five-year survival rate for ovarian cancer is over 90 percent for individuals diagnosed in early stages;Whereas, while the mammogram can detect breast cancer and the Pap smear can detect cervical cancer, there is no reliable early detection test for ovarian cancer; Whereas, in June 2007, the first national consensus statement on ovarian cancer symptoms was developed to provide consistency in describing symptoms to make it easier for women to learn and remember those symptoms;Whereas Black women with ovarian cancer are more likely to have late-stage diagnoses, receive lower quality clinical services, and have lower 5-year survival rates than non-Black women;Whereas Black women have a 5-year ovarian cancer mortality rate of 62 percent, while the 5-year ovarian cancer mortality rate is 54 percent for White women;Whereas women of color, low-income women, and women living in rural areas have more barriers to accessing a standard quality of care and are more likely to receive care at a facility that has poorer adherence to National Comprehensive Cancer Network (NCCN) treatment guidelines;Whereas the proportion of ovarian cancer cases in women serving on active duty who are less than 45 years of age is substantially greater than in the general population;Whereas too many people remain unaware that the symptoms of ovarian cancer often include bloating, pelvic or abdominal pain, difficulty eating or feeling full quickly, urinary symptoms, and several other vague symptoms that are often easily confused with other diseases;Whereas improved awareness of the symptoms of ovarian cancer by the pubic and health care providers can lead to quicker diagnoses and improved outcomes;Whereas the lack of an early detection test for ovarian cancer combined with its vague symptoms mean that approximately 80 percent of cases of ovarian cancer are detected at an advanced stage;Whereas issues collecting and reporting data on treatment and outcomes related to ovarian cancer risk, especially for underserved communities and marginalized populations, can impede the development of effective policy;Whereas all women are at risk for ovarian cancer, but approximately 20 percent of women who are diagnosed with ovarian cancer have a hereditary predisposition to ovarian cancer, which places them at even higher risk;Whereas scientists and physicians have uncovered changes in the BRCA genes that some women inherit from their parents, which may make those women 30 times more likely to develop ovarian cancer;Whereas the family history of a woman has been found to play an important role in accurately assessing her risk of developing ovarian cancer and medical experts believe that family history should be taken into consideration during the annual well-woman visit of any woman;Whereas women who know that they are at high risk of ovarian cancer may undertake prophylactic measures to help reduce the risk of developing this disease;Whereas guidelines issued by the NCCN and the Society of Gynecologic Oncology recommend that all individuals diagnosed with ovarian cancer receive genetic counseling and genetic testing regardless of their family history;Whereas studies consistently show that compliance with these guidelines is alarmingly low, with recently published National Cancer Institute-funded research finding that in 2013 and 2014, only one-third of ovarian cancer survivors have undergone such testing;Whereas, according to a 2016 consensus report by the National Academy of Medicine, there remain surprising gaps in the fundamental knowledge about and understanding of ovarian cancer across all aspects of the disease;Whereas ongoing investments in ovarian cancer research and education and awareness efforts are critical to closing these gaps and improving survivorship for women with ovarian cancer;Whereas each year during the month of September, the Ovarian Cancer Research Alliance and community partner organizations hold a number of events to increase public awareness of ovarian cancer and its symptoms; andWhereas September 2021 should be designated as National Ovarian Cancer Awareness Month to increase public awareness of ovarian cancer: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Ovarian Cancer Awareness Month; and(2)supports the goals and ideals of National Ovarian Cancer Awareness Month.